                                          Case 4:20-cv-08817-HSG Document 37 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBORAH DAMES, et al.,                             Case No. 20-cv-08817-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                            STAY
                                   9              v.
                                                                                            Re: Dkt. No. 30
                                  10     FACEBOOK, INC., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Having carefully considered the parties’ arguments concerning Defendant Facebook, Inc.’s

                                  14   motion to stay, see Dkt. Nos. 30 (“Mot.”), 35 (“Opp.”), 36 (“Reply”), the Court exercises its

                                  15   discretion and GRANTS Defendant’s motion. Accordingly, the case is stayed pending ruling on

                                  16   the remaining motion to relate involving this case. If the motion to relate is denied, the case will

                                  17   be further stayed pending a case management conference and case management order by this

                                  18   Court.

                                  19

                                  20            IT IS SO ORDERED.

                                  21   Dated: 2/3/2021

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
